Final judgment, so far as appealed from, confirming report of referee and settling and allowing the intermediate and supplemental accounts of the defendant, and order denying plaintiff’s motion to modify report of referee, unanimously modified by reducing the amount allowed to the referee for his services to the sum of $2,500, and by striking out the allowances to the attorneys for the plaintiffs, and as so modified the judgment and order appealed from are affirmed, with costs to the defendant, appellant, President and Directors of the Manhattan Company, as trustee. No opinion. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.